Case 2:19-cv-00043-JRG Document 78 Filed 11/26/19 Page 1 of 5 PageID #: 2390




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

REVOLAZE LLC,
                                        Case No. 2:19-CV-0043-JRG
            Plaintiff,

v.
J.C. PENNEY COMPANY, INC. et al.,
            Defendants.



       JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT
Case 2:19-cv-00043-JRG Document 78 Filed 11/26/19 Page 2 of 5 PageID #: 2391



       Pursuant to the Docket Control Order (Dkt. No. 30) and P. R. 4-3, Plaintiff RevoLaze

LLC (“RevoLaze”) and Defendants J. C. Penney Corporation, Inc. and J. C. Penney Purchasing

Corporation (collectively “J. C. Penney”) offer the following Joint Claim Construction and

Prehearing Statement.

       I.      Patent Local Rule 4-3 Disclosures

       (a) The construction of claim terms, phrases, or clauses on which the parties agree.

       The parties have not reached agreement as to the construction of any of the disputed

claim terms, phrases or clauses. However, the parties agree that the terms that are not proposed

for construction in Exhibit A do not require construction.

        (b) Each party’s proposed construction of each disputed claim term, phrase, or
clause, together with an identification of all references from the specification or
prosecution history that support that construction, and an identification of any extrinsic
evidence known to the party on which it intends to rely either to support its proposed
construction of the claim or to oppose any other party’s proposed construction of the claim,
including, but not limited to, as permitted by law, dictionary definitions, citations to
learned treatises and prior art, and testimony of percipient and expert witnesses.

       The parties attach a Joint Claim Construction Chart as Exhibit A. The Joint Claim

Construction Chart contains each party’s proposed construction of each disputed claim term,

phrase, or clause, together with an identification of all references from the specification or

prosecution history that support that construction, and an identification of any extrinsic evidence

pursuant to P. R. 4-3(b). All Parties reserve the right to rely upon any intrinsic or extrinsic

evidence identified by any other Party, and any evidence obtained through claim construction

discovery. In addition, each Party reserves the right to amend, correct, or supplement its claim

construction positions and supporting evidence in response to any change of position by any

other Party, or for other good cause.




                                                  1
Case 2:19-cv-00043-JRG Document 78 Filed 11/26/19 Page 3 of 5 PageID #: 2392



        (c) The anticipated length of time necessary for the Claim Construction Hearing;

       The parties respectfully requests three (3) hours as the total length of time for the Claim

Construction Hearing.

        (d) Whether any party proposes to call one or more witnesses, including experts, at
the Claim Construction Hearing, and the identity of each such witness.

       Neither party currently expect to call any witnesses, including expert witnesses, at the

Claim Construction Hearing.

         (e) A list of any other issues which might appropriately be taken up at a prehearing
conference prior to the Claim Construction Hearing, and proposed dates, if not previously
set, for any such prehearing conference.

       Pursuant to P.R. 4-3(e), the parties state as follows: RevoLaze and J. C. Penney are not

aware of any other issues that might appropriately be taken up at a prehearing conference prior to

the Claim Construction Hearing.




                                                 2
Case 2:19-cv-00043-JRG Document 78 Filed 11/26/19 Page 4 of 5 PageID #: 2393




Dated: November 26, 2019                             Respectfully submitted,


Attorneys for Plaintiff RevoLaze LLC               Attorneys for Defendants J. C. Penney
                                                   Corporation, Inc. and J. C. Penney Purchasing
                                                   Corporation

/s/ Meagan Leslie                                  /s/ Janine Carlan, with permission by Michael
C. Graham Gerst                                    E. Jones
IL Bar # 6200898                                   Michael E. Jones
ggerst@giplg.com                                   State Bar No. 10929400
Alexander Debski                                   POTTER MINTON P.C.
IL Bar # 6305715 (also admitted in ED Texas)       A Professional Corporation
adebski@giplg.com                                  110 N. College, Suite 500
Meagan Leslie                                      Tyler, Texas 75702
IL Bar # 6327229                                   Tel: (903) 597-8311
mleslie@giplg.com                                  Fax: (903) 593-0846
Global IP Law Group, LLC                           mikejones@potterminton.com
55 West Monroe Street
Suite 3400                                         ARENT FOX LLP
Chicago, IL 60603                                  Janine A. Carlan
T: (312) 241-1500                                  Taniel E. Anderson (Pro Hac Vice)
F: (312) 241-1522                                  Jasjit S. Vidwan (Pro Hac Vice)
                                                   1717 K Street, NW
Melissa R. Smith                                   Washington, DC 20006-5344
(Texas Bar No. 24001351)                           Tel: (202) 857-6000
GILLAM SMITH LLP                                   janine.carlan@arentfox.com
303 South Washington Avenue                        taniel.anderson@arentfox.com
Marshall, Texas 75670                              jasjit.vidwan@arentfox.com
Tel: (903) 934-8450
Fax: (903) 934-9257
melissa@gillamsmithlaw.com




                                               3
Case 2:19-cv-00043-JRG Document 78 Filed 11/26/19 Page 5 of 5 PageID #: 2394




                                CERTIFICATE OF SERVICE

        The undersigned certifies that all counsel of record who have consented to electronic
service are being served with a copy of this document via the Court’s CM/ECF system on
November 26, 2019:


                                                             /s/ Meagan Leslie




                                                4
